


110 HRES 170 IH: Amending the Rules of the House of

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 170
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Peterson of
			 Minnesota submitted the following resolution; which was referred to
			 the Committee on Standards of Official
			 Conduct
		
		RESOLUTION
		Amending the Rules of the House of
		  Representatives to clarify the treatment of reimbursements to Members for the
		  use of personally owned airplanes in the performance of official or campaign
		  travel.
	
	
		That clause 15(a) of rule XXIII of
			 the Rules of the House of Representatives is amended by inserting before the
			 period at the end thereof the following: , except that when a Member,
			 Delegate, or Resident Commissioner uses his personally owned airplane in the
			 performance of official or campaign travel, he may be reimbursed on a rate per
			 mile basis for the cost of the use of the airplane from official or campaign
			 funds, respectively.
		
